Citation Nr: 1314251	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  05-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for residuals of an injury to the coccyx, sacroiliac joints, and symphysis pubis, currently evaluated 10 percent disabling effective January 24, 2001 and 20 percent disabling effective October 5, 2009.


WITNESSES AT HEARING ON APPEAL

Appellant and her two children


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a decision of a March 2002, rating decision of the Department of Veterans Affairs (VA), Cleveland, Ohio that, in pertinent part, granted service connection for residual of an injury to the e coccyx, including sacroiliac joints and symphysis pubis, and assigned an evaluation of 10 percent, effective January 24, 2001.  In February 2003 The Veteran sought to "reopen" her claim for a broken tailbone, which was accepted as a timely notice of disagreement with the initial rating.  The RO issued a statement of the case dated in October 2004, and the Veteran submitted a substantive appeal in February 2005.  

Under 38 C.F.R. § 20.302(b) (2012), the Veteran had 60 days from the date of the SOC to file a substantive appeal on this issue.  The filing of a timely substantive appeal is not; however, a jurisdictional requirement.  The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

In this case, VA waived the time requirements for filing a substantive appeal by readjudicating the claims after the issuance of the October 2004 SOC and by certifying the case for appeal.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy 23 Vet. App. at 42-46.

In December 2009, the RO increased the disability rating for residuals of fracture coccyx with sacroiliac and symphysis pubis strain to 20 percent, effective October 5, 2009.

Because increased ratings are available for residuals of fracture coccyx with sacroiliac and symphysis pubis strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



In May 2011, the Board remanded the matter to afford the Veteran an opportunity for a hearing.

The Veteran failed to appear for two hearings scheduled in January 2011 and in December 2011.

In December 2011, the matter was again remanded for additional development.  At the time of that remand, a December 2011 letter from the Veteran's VA physician, indicating that she should be excused from her hearing scheduled for the next day because she was unwell, had not been received.  As such, in October 2012 the Board remanded this matter in order to afford the Veteran another opportunity for a hearing.  

In February 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of these proceedings has been associated with the virtual claims file.  At the hearing, the record was held open an additional 30 days in order to afford the Veteran additional time to submit relevant medical evidence.  Additional medical evidence was submitted, accompanied by a waiver of initial RO consideration.  Such evidence will be considered by the Board in reviewing the Veteran's claim.

In her testimony before the Board, as well as in filings submitted to VA, the Veteran has requested increased ratings for her service-connected hepatitis C and diastasis recti of the abdominal muscles; she has also claimed benefits based on permanent incapacity of her children for self support (helpless child benefits).  At the hearing, the Veteran was uncertain as to whether she had submitted notice of disagreement with the initial ratings for hepatitis C and diastasis recti of the abdominal muscles.  The record does not contain such a notice of disagreements.  These issues were all adjudicated by the RO in April 2013, but it does not appear that a notice of disagreement has been submitted with that decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In testimony before the Board the Veteran indicated that she had applied for benefits from the Social Security Administration (SSA).  At one point she indicated that these were Supplemental Security Income (SSI), but the testimony was unclear on this point.  In any event SSI benefits can be awarded on the basis of disability.  See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility for SSI as age 65 or older; blindness; or disability).  VA has a duty to obtain SSA records where they are potentially relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 38 C.F.R. § 3.159(c).  

This matter was remanded in December 2011 in order to afford the Veteran an additional VA examination in connection with her claim.  The Board whether any segment of the spine was ankylosed, and if ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching, (iii) comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks, (iv) to the extent possible, distinguish the symptoms and effects of the service-connected residuals of fracture coccyx with sacroiliac and symphysis pubis strain from those associated with any other spine disability.  

At the hearing the Veteran testified that she believed that that the most recent examination was inadequate, in that it did not include diagnostic testing.  She and her children also indicated that the disability was becoming progressively worse.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
.  

The Veteran testified before the Board that she could not work due to her service-connected disabilities.  A request for total rating based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In its December 2011 decision, the Board found that the Veteran was working in February 2008 as a special education teacher.  At the time, she sustained an assault-type injury at work, and was receiving Workers' Compensation.  As the Veteran had not alleged that her service-connected disabilities prevented her from obtaining or maintaining substantially gainful employment, however, the Board found that the matter had not been raised by the record.  The Board found it unnecessary to remand the matter for further action.  

In light of the Veteran's testimony, the issue of entitlement to a TDIU is raised.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, in the case of a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In addition, the Veteran submitted a statement dated in January 2013, primarily in connection with her hepatitis C and diastasis recti claims, that indicated that she had over 600 pages of doctor's notes, procedures, and blood work to submit.  These records should be identified associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to her claim that may not be associated with the claims file.  The Veteran's Vocational Rehabilitation folder and Workmen's Compensation records should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any medical records in her possession that are relevant to the initial rating for the coccyx injury or TDIU.

2.  Associate the Veteran's Vocation Rehabilitation folder (or copies of relevant records) with the claims folder.

3.  Ask the Veteran to authorize VA to obtain any relevant Worker's Compensation records and any private records not already of record.

If she does not provide such authorization, tell her that she could obtain and submit the records herself.

3.  Request, directly from the SSA, complete copies of any SSDI or SSI determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).

4.  If any requested records cannot be obtained, the Veteran should be advised of this fact, and told of the efforts made to obtain the records and any additional actions that will be undertaken with regard to her claim.

Efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain that the records do not exist, or that further efforts would be futile.

5.  After all available records have been associated with the claims file, to afford the Veteran a new VA examination.  Review of the claims file should be noted in the examination report or addendum.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed. 

The examiner should:

Report the ranges of motion of the thoracolumbar spine in degrees.  

The examiner should report whether there is additional limitation of motion due to weakened movement, excess fatigability, pain, incoordination or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, pain, incoordination or flare-ups.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

The examiner should also identify any neurologic manifestations of the disability.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

The examiner should provide an opinion as to whether the service connected disabilities (residuals of the coccyx injury, hepatitis C, abdominal rectus injury, and right lower extremity radiculopathy) in combination would prevent the Veteran from engaging in gainful employment for which her education and occupational experience would otherwise qualify her.

6.  If there is any period during the appeal when the Veteran does not meet the percentage requirements for TDIU and was unemployed, refer the case to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012).

7.  If the benefits sought on appeal not fully granted, the agency of original jurisdiction should issue a Supplemental Statement of the Case, before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

